JUSTICE RICE,
concurring.
¶16 I join in the Court’s decision affirming the District Court. I agree with the Court and the District Court that the remedy sought in Plaintiffs’ prayer for relief-that the court issue an order requiring the State to offer Plaintiffs “a legal status and statutory structure that confers the protections and obligations that the State provides to different-sex couples who marry”-is overly broad and not justiciable. Opinion, ¶ 8. Further, I have no objection to remanding the case to allow Plaintiffs an opportunity to amend their pleadings to start the case anew. Opinion, ¶¶ 12-13. This is the procedural equivalent to filing a different legal challenge after dismissal of a case, which the Plaintiffs are entitled to pursue. Thus, I have signed the Court’s Opinion.
¶17 I write separately to address the District Court’s analysis of the Marriage Amendment to the Montana Constitution, and to explain the Amendment’s application to Plaintiffs’ substantive equal protection contentions set forth in Count I of their complaint. I believe that the Amendment provides another basis to affirm the District Court’s dismissal of Count I, in addition to the overly broad nature of the relief sought.
¶18 The District Court reasoned that, while “this Court does not necessarily feel that Montana’s marriage amendment bars it from acting,” nonetheless “the existence of the marriage amendment plays into the jurisprudential decision that Plaintiffs’ requested relief constitutes an impermissible sojourn into the powers of the legislative branch.” I agree that the Marriage Amendment is applicable, but *234believe the District Court understated its significance. With its passage, the law’s historical designation of marriage as between a man and a woman-and the exclusive treatment premised thereon-became an expressly constitutional classification.
¶19 Count I alleges that “Plaintiffs are similarly situated in every material respect to [] different-sex couples” and that the State’s exclusion of Plaintiffs from the benefits and obligations “that the State offers to similarly-situated different-sex couples through the legal status of marriage impermissibly subjects Plaintiffs to unequal treatment” and constitutes “State discrimination.” With all due respect to Plaintiffs, I believe their equal protection claim must fail under longstanding and deeply rooted legal principles, in both Montana and national jurisprudence. Under the law, discussed below, marriage between a man and woman is a unique relationship, dissimilar to all other relationships and alone essential to the nation’s foundation and survival, and the State errs neither by recognizing it as such nor by giving it exclusive treatment. In sum, it is not discrimination to treat uniquely that which is unique.
¶20 Plaintiffs emphasize that they are not seeking the right to marry, but nonetheless claim in Count I that they are entitled to all of the “protections, rights, benefits, duties, responsibilities, and obligations” which the State grants based upon marriage. During oral argument, Plaintiffs’ counsel acknowledged that the relief sought would strip from the law the exclusive treatment of marriage as a basis for providing any concrete legal benefit. The only exclusive meaning left to marriage, counsel said, would be aspirational: “How people view it, how symbolic and how important and how solemn it is.” The question thus posed by Plaintiffs’ equal protection claim is whether the State is barred by the Constitution from using marriage as an exclusive basis for granting any concrete legal entitlement.
¶21 As we have explained, “[t]he first step in an equal protection analysis is to ‘identify the classes involved, and determine if they are similarly situated.’ ” Jaksha v. Silver Bow Co., 2009 MT 263, ¶ 16, 352 Mont. 46, 214 P.3d 1248 (citation omitted). “ ‘If the classes are not similarly situated, then ... it is not necessary for us to analyze the challenge further.’ ” Kershaw v. Dept. of Transp., 2011 MT 170, ¶ 17, 361 Mont. 215, 257 P.3d 358. The classes here have been identified as same-sex couples, represented by Plaintiffs, and married couples. To analyze whether these classes are similarly situated, I begin by summarizing the extensive jurisprudence on the issue of marriage, particularly, as it stood when Montanans were asked to adopt the *235Marriage Amendment, and then turn to the Amendment itself.
¶22 It is so well established that marriage between a man and a woman is a fundamental constitutional right I need not belabor the point. See Turner v. Safley, 482 U.S. 78, 95, 107 S. Ct. 2254, 2265 (1987) (“[T]he decision to marry is a fundamental right”); Zablocki v. Redhail, 434 U.S. 374, 384, 98 S. Ct. 673, 680 (1978) (quoting Meyer v. Neb., 262 U.S. 390, 399, 43 S. Ct. 625, 626 (1923)) (“the right ‘to marry, establish a home and bring up children’ is a central part of the liberty protected by the Due Process Clause”); Conaway v. Deane, 932 A.2d 571, 618 n. 63 (Md. 2007) (citations omitted) (“It is beyond doubt that the right to marry is a fundamental liberty interest protected by the Constitution.”). Likewise, this Court has stated, “[w]e too have recognized that marriage is a fundamental right.” State v. Guill, 2011 MT 32, ¶ 66, 359 Mont. 225, 248 P.3d 826.1
¶23 Marriage between a man and woman has been declared a fundamental right because of the critical functions it performs and the purposes it fulfills for the greater society. “[Mjarriage involves interests of basic importance in our society.” Boddie v. Conn., 401 U.S. 371, 376, 91 S. Ct. 780, 785 (1971) (citations omitted). Marriage is “the relationship that is the foundation of the family in our society.” Zablocki, 434 U.S. at 386, 98 S. Ct. at 681. Maintenance of marriage is an issue in which “the public is deeply interested, for it is the foundation of the family and of society, without which there would be neither civilization nor progress.” Maynard v. Hill, 125 U.S. 190, 210-11, 8 S. Ct. 723, 729 (1888). Our Court has explained that “upon [marriage’s] permanence depends the family, the foundation of the home, ‘upon the preservation of which, in turn, depends good citizenship and the permanency of a republican form of government.’” Walker v. Hill, 90 Mont. 111, 124, 300 P. 260, 263-64 (1931) (citations omitted); accord Franklin v. Franklin, 40 Mont. 348, 350, 106 P. 353, 354 (1910) (Upon marriage “depends the home, upon the preservation of which, in turn, depends good citizenship and the permanency of a republican form of government. The state therefore favors the institution of marriage”). “Marriage is a foundation stone in the bedrock of our state and communities.” Cook v. Cook, 104 P.3d 857, *236862, ¶ 18 (Ariz. App. Div. 1 2005).2
¶24 Beyond these reasons of family, societal stability, governance and progress, as important as they are, courts analyzing marriage have focused upon even more compelling reasons: its exclusive role in procreation and in insuring the survival, protection and thriving of the human race. Marriage is “ ‘fundamental to our very existence and survival.’ ” Guill, ¶ 66 (quoting Loving v. Va., 388 U.S. 1, 12, 87 S. Ct. 1817, 1824 (1967)). “Marriage and procreation are fundamental to the very existence and survival of the race.” Skinner v. Okla. ex rel. Williamson, 316 U.S. 535, 541, 62 S. Ct. 1110, 1113 (1942). “[V]irtually every [U.S.] Supreme Court case recognizing as fundamental the right to marry indicates as the basis for the conclusion the institution’s inextricable link to procreation, which necessarily and biologically involves participation (in ways either intimate or remote) by a man and a woman.” Conaway v. Deane, 932 A.2d 571, 621 (Md. 2007). “All of the cases infer that the right to marry enjoys its fundamental status due to the male-female nature of the relationship and/or the attendant link to fostering procreation of our species.” Conaway, 932 A.2d at 619 (citing the Supreme Court’s holdings in Loving, Zablocki, Turner, and Skinner).
¶25 From procreation springs further societal protections provided exclusively by marriage. As noted above, courts have cited the raising of children to be one of the core functions which support constitutional protection of marriage. See Meyer v. Neb., 262 U.S. at 399, 43 S. Ct. at 626; see also Baker v. Nelson, 191 N.W.2d 185, 186 (Minn. 1971), appeal dismissed, 409 U.S. 810, 93 S. Ct. 37 (1972) (“The institution of marriage as a union of man and woman, uniquely involving the procreation and rearing of children within a family, is as old as the book of Genesis.”) (emphasis added). Married couples role-model and thereby teach procreative relationships and the procreative lifestyle to children of the marriage as they are raised, ensuring that marriage’s human race-sustaining functions upon which the survival and stability *237of society depend are passed to and replicated by the next generation.
¶26 The replication, by children, of the procreative marital relationship as role-modeled by their married parents not only perpetuates the race-sustaining function by populating the race, but also builds extended families which share hereditary characteristics of a common gene pool. Throughout history, this genetic commonality has provided an invaluable tool to enhance human survival. Common hereditary traits provide critical understanding of an extended family’s physical and mental strengths, weaknesses, and susceptibility to disease and death. Even before the advent of modern science, this information was collectively shared among extended family members and served to alert and prepare them for eventualities related to the onset of disease and other life patterns, thus strengthening their health and livelihood. Modern medical technologies have only increased this capability, as research of an extended family’s genetics now serves to predict, detect, and treat common, family-related diseases, further enhancing human survival.
¶27 Upon extended families are built people groups or ethnic groups of individual races, tribes, kindred, and nationalities based upon their broadly shared genetic characteristics. In addition to developing understanding about their mutually shared health risks, people groups throughout history have looked outward to their physical surroundings and, based upon their common genetics and collective experiences, have obtained the knowledge necessary for their people to adapt to and function well in the physical environment, thus enhancing their health and longevity. People groups around the world have been linked to make up the larger human race. While world customs and cultures vary greatly, these societies share the common foundational element of a woman and a man united in marriage. It is little wonder the Supreme Court has said that marriage is “fundamental to the very existence and survival of the race.” Zablocki, 434 U.S. at 384 (citing Skinner, 316 U.S. at 541). One court well summed up these principles: “[T]he State has a compelling interest in fostering the traditional institution of marriage (whether based on self-preservation, procreation, or in nurturing and keeping alive the concept of marriage and family as a basic fabric of our society), as old and as fundamental as our entire civilization, which institution is deeply rooted and long established in firm and rich societal values.” In re Estate of Cooper, 564 N.Y.S.2d 684, 688 (N.Y. Surrog. Ct. 1990); see also Conaway, 932 A.2d at 630 (“In light of the fundamental nature of procreation, and the importance placed on it by the Supreme Court, safeguarding an *238environment most conducive to the stable propagation and continuance of the human race is a legitimate government interest.”).
¶28 These principles demonstrate clearly that marriage is not merely a private act. It is also a public act which serves a public function critical to society, that of bringing together female and male to create and raise the future generation. Courts have recognized this, holding that the above-discussed critical societal functions are uniquely provided by marriage between a woman and man and cannot be replicated by other relationships.3 “Because only relationships between opposite-sex couples can naturally produce children, it is reasonable for the state to afford unique legal recognition to that particular social unit in the form of opposite-sex marriage. The legislature could reasonably conclude that the institution of civil marriage as it has existed in the country from the beginning has successfully provided this desirable social structure and should be preserved.” In re J.B., 326 S.W.3d 654, 677 (Tex. App. Dallas 2010) (internal citations omitted). “Indisputably, the only sexual relationship capable of producing children is one between a man and a woman. The State could reasonably decide that by encouraging opposite-sex couples to marry, thereby assuming legal and financial obligations, the children born from such relationships will have better opportunities to be nurtured and raised by two parents within long-term, committed relationships, which society has traditionally viewed as advantageous for children. Because same-sex couples cannot by themselves procreate, the State could also reasonably decide that sanctioning same-sex marriages would do little to advance the State’s interest in ensuring responsible procreation within committed, long-term relationships.” Standhardt v. Super. Ct. of Ariz., 77 P.3d 451, 462-63, ¶ 38 (Ariz. App. Div. 1 2003) (emphasis added); see also Citizens for Equal Protec. v. Bruning, 455 F.3d 859, 868 (8th Cir. 2006) (“[Appellees’] argument disregards the expressed intent of traditional marriage laws-to encourage heterosexual couples to bear and raise children in committed marriage relationships.”).4 “[S]o far as heterosexuals are concerned, the evidence *239that on average married couples live longer, are healthier, earn more, have lower rates of substance abuse and mental illness, are less likely to commit suicide, and report higher levels of happiness-that marriage civilizes young males, confers economies of scale and of joint consumption, minimizes sexually transmitted disease, and provides a stable and nourishing framework for child rearing-refutes any claim that policies designed to promote marriage are irrational.” Irizarry v. Bd. of Educ. of Chicago, 251 F.3d 604, 607 (7th Cir. 2001) (citations omitted). Modern medicine makes it technologically possible for some same-sex couples to artificially conceive and bear children. However, that fact does not diminish the truth that human life cannot be sustained without procreative marriage relationships, even in light of modern technology.
¶29 Consequently, the right to marry has not been held to mean there is a fundamental right to marry someone of the same gender. “[VJirtually every court to have considered the issue has held that same-sex marriage is not constitutionally protected as fundamental in either their state or the Nation as a whole.” Conaway, 932 A.2d at 628 (citations omitted). “The idea that same-sex marriage is even possible is a relatively new one. Until a few decades ago, it was an accepted truth for almost everyone who ever lived, in any society in which marriage existed, that there could be marriages only between participants of different sex. ... The right to marry is unquestionably a fundamental right. The right to marry someone of the same sex, however, is not ‘deeply rooted’; it has not even been asserted until relatively recent times.” Hernandez v. Robles, 855 N.E.2d 1, 8-9 (N.Y. 2006) (citations omitted).5
*240¶30 Given this exclusive importance of marriage, the law developed to give it sanction, permanence, and a formal structure upon which to base legal entitlement and obligation. Although commonly referred to as a contractual relationship, the obligation of marriage is more than merely contractual. As the Supreme Court has explained, “when the contract to marry is executed by the marriage, a relation between the parties is created which they cannot change. Other contracts may be modified, restricted, or enlarged, or entirely released upon the consent of the parties. Not so with marriage. The relation once formed, the law steps in and holds the parties to various obligations and liabilities.” Maynard, 125 U.S. at 210-11, 8 S. Ct. at 729. “When the contracting parties have entered into the married state, they have not so much entered into a contract as into a new relation, the rights, duties and obligations of which rest, not upon their agreement, but upon the general law of the State, statutory or common, which defines and prescribes those rights, duties and obligations. They are of law, not of contract.” Adams, 51 Me. at 483. As we have noted, “it is to the interest of the state that [marriage] be permanent.” Franklin, 40 Mont. at 350, 106 P. at 354.
¶31 Upon this structure of permanence, and again in view of the exclusive importance of marriage, the state has built a system of exclusive benefits and protections on behalf of, and dependent upon, marriage. “[M]arital status often is a pre-condition to the receipt of government benefits (e.g., Social Security benefits), property rights (e.g., tenancy by the entirety, inheritance rights), and other, less tangible benefits (e.g., legitimation of children born out of wedlock).” Turner, 482 U.S. at 96, 107 S. Ct. at 2265. “In terms of federal benefits, the Government Accounting Office (GAO) compiled in 1997, and updated in 2004, a list of federal rights, responsibilities, and privileges granted to married couples, but denied to same-sex couples. According to the study, there were 1, 138 federal statutes providing such benefits.” Conaway, 932 A.2d at 582 n. 6 (citations omitted). Plaintiffs provided the District Court with a list of over 340 Montana statutes that classify based on marital status and that would be impacted by *241the proposed relief sought.
¶32 While Plaintiffs do not claim the right to marry, they are nonetheless claiming constitutional entitlement to all of these same rights and benefits which are provided to married couples on the ground that they are “similarly situated in every material respect.” However, this position ignores the historical and long-developed legal foundation and formal structure giving marriage an exclusive legal permanence, which does not exist for other relationships. More importantly, the above discussion, including the precedent addressing marriage and its unique attributes, demonstrates that Plaintiffs’ claim to be “similarly situated” to married couples is without merit. This is not meant to disparage Plaintiffs or minimize the contributions they offer, but is simply a statement of the reality that marriage between a woman and man exclusively provides unique and transcendent societal protections vital to human survival which differentiate it and make it dissimilar from other relationships. These protections uniquely provided by marriage form a legitimate and even compelling state interest, and thus a constitutional basis, for the State’s exclusive treatment of marriage.
¶33 The above discussion of the law of marriage reflects the general state of the law before the Marriage Ame'ndment was adopted by Montanans in 2004. Although some of the cited cases were decided after adoption of the Marriage Amendment, they were premised upon pre-2004 precedent, and marriage was considered to be a fundamental right with constitutionally protected status at the time of the Amendment’s adoption. However, several years earlier, legal arguments attacking the exclusive status of marriage began to be offered, and considerable concern was generated over whether the law’s exclusive treatment of marriage would remain, or whether courts would begin to overturn long-standing precedent favoring marriage. With all due respect, several courts indicated a willingness to uproot established legal precedent recognizing the uniqueness of marriage between a man and woman, and eliminate the law’s exclusive treatment of marriage. See e.g. Baehr v. Lewin, 852 P.2d 44 (Haw. 1993); Baker v. State, 744 A.2d 864 (Vt. 2000); Goodridge v. Dept. of Pub. Health, 798 N.E.2d 941 (Mass. 2003).
¶34 The response of the citizens of the country to these court decisions can only be described as a phenomenon of direct democracy. To counter this threat to established precedent favoring marriage, citizens of some 31 states acted to either reinstate the law’s exclusive definition and treatment of marriage in some manner, or to ensure that courts could *242not eliminate such exclusive treatment, by amending their state constitutions to explicitly protect marriage. Montana was one of those states.
¶35 Building on the foundation of historical legal protections for marriage, Montana voters solidified the premise that marriage is between one man and one woman by placing the concept expressly into the Montana Constitution. Mont. Const, art. XIII, § 7. The Voter Information Packet provided voters with the arguments for and against adoption of the Amendment. Proponents stated that the “[t]he time-honored, vital institution of marriage is being threatened. ... Special interest groups are constantly seeking to gain special rights that infringe on the rights of the rest of society. Such special rights cost all Montanans. ... Voting yes on CI-96 allows the people to give clear direction to judges on this important issue.”
¶36 Directly related to this case, proponents discussed the issue of benefits which are attendant to marriage. “If CI-96 fails, how will homosexual marriage one day affect your family? ... Small business employers in Montana may someday be required to provide expanded health coverage, retirement and fringe benefits to same-sex ‘spouses’ of employees. The broad subjectivity of such un-funded mandates could hurt Montana’s economy and jobs.” Opponents likewise also focused on benefits and obligations associated with same-sex couples: “if CI-96 were to pass, the State could nullify the contractual agreements made between same-gender partners. CI-96 would limit innovative and robust companies from treating their employees equitably.” As the District Court noted, both sides of the debate acknowledged “that the marriage amendment would have something to do with the benefits and obligations that relate to the status of being married.”
¶37 Proponents and opponents alike focused on the issue of benefits because everyone understood the law: that marriage is a concrete legal status upon which the State premises exclusive treatment and benefits, as demonstrated by the above-cited authority. It is more than a label, a societal choice, a union of two people, or an aspiration. Indeed, marriage is an obligation given exclusive protections in the law because it provides exclusive protections to society. Even before adoption of the Marriage Amendment, this was recognized in Montana statute. See e.g. §§ 40-1-101, 40-1-103, 40-1-401, 40-2-101, 40-2-102, MCA. Montana has long used marital status as an exclusive basis for provision and allotment of benefits and obligations. See e.g. §§ 2-18-601,19-17-405, 33-22-140, 39-51-2205, 39-71-723, 50-9-106, 72-2-112, 15-30-2114,15-30-2366, MCA. Building on these statutory provisions *243and the prior holdings of our cases, Montana citizens enacted the Marriage Amendment to expressly “constitutionalize” these principles, thereby strengthening the law’s exclusive treatment of marriage. See State v. Toomey, 135 Mont. 35, 51-53, 335 P.2d 1051, 1059-60 (1958) (“[W]e must construe the amendment in the light of the conditions as they existed at the time of its adoption. Rankin v. Love, 125 Mont. 184, 187, 232 P.2d 998, 1000 (1951); State ex rel. Bottomly v. District Court, 73 Mont. 541, 547, 237 P. 525, 527 (1925). ... “It is only reasonable to assume that the people, in adopting the amendment to our Constitution, adopted it in light of the existing [state law] and the construction placed upon that law by this Court.”).
¶38 When asked during oral argument what unique legal concreteness would remain to marriage if the requested relief was granted, Plaintiffs’ counsel replied, “How people view it, how symbolic and how important and how solemn it is, is important. Marriage is meaningful.” When asked again, “In what way? I’m trying to understand what concrete[ness] in the law is left?” Counsel responded, “The significance is that you’re married.” However, such a diminished concept of marriage would necessitate a dramatic rewriting of the law. Marriage has always been much more-a concrete legal status which the law recognized and favored with exclusive treatment, including benefits and obligations. In adopting the Marriage Amendment, Montana voters determined to permanently preserve this exclusive treatment for marriage by placing it in the Constitution. Thus, in one way, Plaintiffs are asking this Court to render the Marriage Amendment superfluous by holding that it added nothing to the law’s previous exclusive classification of marriage.6 But further, Plaintiffs are asking the Court to hold the Marriage Amendment actually had a reverse effect-that marriage has less legal protection now than before the Amendment was passed, because marriage can no longer serve as the basis for exclusive treatment by the State. Clearly, this is directly contrary to the “clear direction to judges” which the Marriage Amendment was designed to give.
¶39 “The Equal Protection Clause ‘is not a license for courts to judge the wisdom, fairness, or logic of [the voters’] choices.’ ” Citizens for Equal Protec., 455 F.3d at 867 (bracket in original) (quoting F.C.C. v. Beach Commun., Inc., 508 U.S. 307, 313, 113 S. Ct. 2096, 2101 (1993)). Now that the marriage relationship has been given constitutionally-*244protected status, any change to the long-standing principles which govern this issue must come from the people through the democratic process, not from the courts.7 “The package of government benefits and restrictions that accompany the institution of formal marriage serve a variety of other purposes. The legislature-or the people through the initiative process-may rationally choose not to expand in wholesale fashion the groups entitled to those benefits.” Citizens for Equal Protec., 455 F.3d at 868 (emphasis added). “[A]s we have explained, there is no fundamental right to be free of the political barrier a validly enacted constitutional amendment erects.” Citizens for Equal Protec., 455 F.3d at 868.
¶40 I appreciate the deeply-held feelings and beliefs of the Plaintiffs and condemn any acts of cruelty they have suffered, some of which are referenced in their affidavits. Yet, given the long-standing legal protections and exclusive treatment of marriage, with its corresponding benefits and obligations, and the incorporation of those principles into the Montana Constitution by the citizens of Montana, Plaintiffs’ equal protection claim must fail.
¶41 I concur.

 See also Loving v. Va., 388 U.S. 1, 12, 87 S. Ct. 1817, 1824 (1967); Cleveland Bd. of Educ. v. LaFleur, 414 U.S. 632, 639-40, 94 S. Ct. 791, 795 (1974); Montgomery v. Carr, 101 F.3d 1117, 1124 (6th Cir. 1996).


 See also Maynard, 125 U.S. at 211-12, 8 S. Ct. at 730 (quoting Adams v. Palmer, 51 Me. 480, 485 (Me. 1863)) (marriage is “a ‘relation the most important... the first step from barbarism to incipient civilization, the purest tie of social life and the true basis of human progress’”); Griswold v. Conn., 381 U.S. 479, 486, 85 S. Ct. 1678, 1682 (1965) (“Marriage is a coming together for better or for worse, hopefully enduring, and intimate to the degree of being sacred. It is an association .... for as noble a purpose as any involved in our prior decisions.”); Reynolds v. U.S., 98 U.S. 145, 165 (1879) (“Upon [marriage]... society may be said to be built”).


 Because this case does not involve an equal protection challenge as between married and unmarried heterosexual couples, I do not here focus on or develop an analysis regarding the distinctions between them.


 While not all heterosexual couples have the ability or desire to procreate and raise children, the jurisprudence is premised upon the potential of producing children which lies within the marriage structure and the state’s interest, as stated here, in *239“encourag[ing]” these outcomes. Citizens for Equal Protec., 455 F.3d at 868. “The fundamental right to marriage and its ensuing benefits are conferred on opposite-sex couples not because of a distinction between whether various opposite-sex couples actually procreate, but rather because of the possibility of procreation.” Conaway, 932 A.2d at 633.


 In Baker, 191 N.W.2d 185, the Minnesota Supreme Court held that a state statute, interpreted by the Court as not authorizing same-sex marriages, did not violate due process or equal protection. The U.S. Supreme Court dismissed the subsequent appeal for “want of [a] substantial federal question.” 409 U.S. at 810. The U.S. Supreme Court’s action in Baker has been described as binding precedent. Andersen v. King Co., 138 P.3d 963, 999 (Wash. 2006) (citing to Baker and holding “the same-sex union as a constitutional right argument was so frivolous as to merit dismissal without further argument by the Supreme Court. A similar result is required today.”); Morrison v. *240Sadler, 821 N.E.2d 15, 19 (Ind. App. 2005) (citing to Baker and stating: “There is binding United States Supreme Court precedent indicating that state bans on same-sex marriage do not violate the United States Constitution.”); Wilson v. Ake, 354 F. Supp. 2d 1298, 1305 (M.D. Fla. 2005) (“Baker v. Nelson is binding precedent upon this Court”); but see In re Kandu, 315 B.R. 123, 138 (W.D.Wash. 2004); In re J.B., 326 S.W.3d 654, 672 (Tex. App. Dallas 2010).


 In addition to the above-cited legal rulings, marriage was limited to a man and woman under prior statutory law. See §§ 40-l-401(l)(d), 40-1-103, MCA.


 Several of the cases cited herein were followed by democratic initiatives to grant rights to same-sex couples.